Opinion by
Keefe, J.
From the testimony of the vice president of the importing firm and the records in Stein v. United States, 6 Cust. Ct. 443, C. D. 511 (including exhibit 1), and Pearson v. United States, T. D. 47136 (including exhibit 5), affirmed in 23 C. C. P. A. 35 (T. D. 47684), which records were incorporated herein, the protests wore sustained as to certain Tam O’Shanter octagon sharpening hones, 7)4-8 inches by 3-4 inches, the Tam O’Shanter joiners hones, 6-7 inches by 2 inches bjr %-l inch, and Tam O’Shanter octagon blocks 7)1-8 inches, and 25 percent of such stones involved as measuring 8-10 inches by 2)£-4 inches.